DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application PCT/KR2019/002954, filed 14 March 2019
* application 1820346.3, filed 13 December 2018
* application 1804262.2, filed 16 March 2018

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 June 2021 and 22 September 2020 is/are entered and considered by Examiner.

Claim Objections
Claim(s) 3, 12-13 is/are objected to because of the following informalities:

Claim 3 recites “a weight”; however, parent claim 1 previously recited “one or more stored weights”. Accordingly, the limitation of claim 3 lacks proper antecedent basis.
For purposes of applying prior art, Examiner interprets claim 3 to recite assign at least one weight to a cause.
Similar rationale applies to claim 13.

Claim 12 recites “serve” (line 3).
For purposes of applying prior art, Examiner interprets this limitation to recite ‘server”.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method used by an electronic device to determine a cause of a trend in vital sign data, the method comprising: 
obtaining vital sign data of a target; 
determining a trend over time in the vital sign data; and 
determining a cause having a highest possibility of causing the determined trend, based on one or more possible causes of the determined trend and one or more stored weights for the possible cause, 
wherein the one or more stored weights each represent a possibility that the one or more possible causes of the determined trend are the cause of the determined trend.
Claim interpretation
	Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use on which the method operates, i.e., the method is intended for use with an electronic device.
	Regarding the “electronic device”, the Specification as originally filed in parent application 1804262.2 on 16 March 2018 discloses several non-committal exemplary embodiments, including wearable electronic device comprising one or more sensors, but also including but not limited to smartphones, tablet computers, desktop computers, or a server (page 5 line 30-35). Accordingly, the “electronic device” is recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g. the electronic device is a generic device that performs the generic computer functions of processing data according to software program.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”.
With the context of the Specification as originally filed, the claimed determination of a trend over time and calculation of causes with possibility is a form of mathematical relationships, 
In particular, the recited calculations are directed towards mathematical calculations.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Observing a patient and determining the most likely cause for the patient’s condition are directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
In particular, observing and diagnosing a patient are activities typically performed by a physician when treating a patient.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generically recited “electronic device” in the preamble that does not limit the scope of the method claim, nothing would prevent the claim from being directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
For example, obtaining vital signs of a target could be performed mentally or with pen and paper by a person looking at a patient and thinking about the results.


Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-8, 10 reciting limitations further defining the abstract concept, which are directed towards mathematical concepts, certain methods of managing relationship or interactions between people, and may be performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
an electronic device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
From above, the electronic device has been recited with a high level of generality to implement the abstract concept (to the extent that the preamble limits the claim) and amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)

Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2 reciting a server, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, and generally link(s) the abstract idea to a particular technological environment or 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.

Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2 reciting a server; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 3 reciting machine learning algorithm, Jenkins (20160357924) teaches that machine learning is well-understood, routine, and conventional in the art (page 8 paragraph 0118), and may be used to identify trends in patient medication data (page 14 paragraph 0169); claim 4 reciting a user interface; Henderson (5072412) teaches that accepting user input through a user interface is well-understood, routine, and conventional in the art (column 1 line 54-63, also note age of reference documenting notoriety of feature; claim ); claim 9 reciting wearable sensors; Xiong (20140240130) teaches that sensors embedded in wearable devices are well-understood, routine, and conventional in the art (page  paragraph 0004)).

The claim is not patent eligible.

Claim 11 recites:
An electronic device for determining a cause of a trend in vital sign data, the electronic device comprising: 
a memory; and 
one or more processors configure to: 
obtain vital sign data of a target; 
determine a trend over time in the vital sign data; and 
determine a cause having a highest possibility of causing the determined trend, based on one or more possible causes of the determined trend and one or more stored weights for the possible cause, 
wherein the one or more stored weights each represent a possibility that the one or more possible causes of the determined trend is a cause of the determined trend.
Claim interpretation
	Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. See MPEP 2111. 

	Regarding the memory and processor, when read in light of the Specification as originally filed, they are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g. the memory and processor form a generic computer that performs the generic computer functions of processing data according to software program.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”.
With the context of the Specification as originally filed, the claimed determination of a trend over time and calculation of causes with possibility is a form of mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
In particular, the recited calculations are directed towards mathematical calculations.

Observing a patient and determining the most likely cause for the patient’s condition are directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
In particular, observing and diagnosing a patient are activities typically performed by a physician when treating a patient.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generically recited processor, nothing would prevent the claim from being directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
For example, obtaining vital signs of a target could be performed mentally or with pen and paper by a person looking at a patient and thinking about the results.
Similarly, determining a cause with possibility could be performed mentally or with pen and paper by a person looking at data and thinking about the results.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 12-14 reciting limitations further 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a memory; and 
one or more processors.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
From above, the electronic device comprising memory and processor has been recited with a high level of generality to implement the abstract concept and amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)

Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 12 reciting a server, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, and generally link(s) the abstract idea to a particular technological environment or field of use; claim 13 reciting machine learning algorithm with a high level of generality, generally link(s) the abstract idea to a particular technological environment or field of use; claim 14 reciting a user interface, generally link(s) the abstract idea to a particular technological environment or field of use and insignificant extra-solution activity to the abstract idea).

Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a memory; and one or more processors; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 12 reciting a server; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 13 reciting machine learning algorithm, Jenkins  teaches that machine learning is well-understood, routine, and conventional in the art (page 8 paragraph 0118), and may be used to identify trends in patient medication data (page 14 paragraph 0169); claim 14 reciting a user interface; Henderson teaches that accepting user input through a user interface is well-understood, routine, and conventional in the art (column 1 line 54-63, also note age of reference documenting notoriety of feature).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shusterman (7801591).

	Claim 1: Shusterman teaches:
A method (column 1 line 18 illustrating a method) used by an electronic device (column 6 line 64-65 illustrating a computing [considered to be a form of “electronic”] device) to determine a cause of a trend (column 5 line 12 illustrating a trend) in vital sign data (column 4 line 60 illustrating vital signs), the method comprising: 
obtaining vital sign data of a target (column 4 line 40-58 illustrating collecting vital signs data from a patient [considered to be a form of “target”]); 
determining a trend over time in the vital sign data (column 5 line 12-14 illustrating determining a trend in the vital signs over a period of time, e.g. a graph with a moving average); and 
determining a cause having a highest possibility of causing the determined trend (column 6 line 5 illustrating determining the most probable diagnosis [considered to be a form of “cause having a highest possibility”]), based on one or more possible causes of the determined trend and one or more stored weights for the possible cause (column 6 line 1-4 illustrating a plurality of causes for the patient’s symptoms and a probability of each diagnosis, column 2 line 1-4 illustrating the “art” of medical diagnosis has been well known to weight all probable causes of illness), 


Claim 2: Shusterman teaches:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the determining of the cause having the highest possibility of causing the determined trend comprises: 
transmitting information about the determined trend in the vital sign data to a server (column 7 line 10 illustrating sending data to a server computer for processing); and 
receiving, from the server, information about the cause having the highest possibility of causing the determined trend (column 7 line 10 illustrating receiving results from the server).

Claim 3: Shusterman teaches:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the one or more stored weights are generated through: 
allocating, based on collected vital sign data and metadata related to the collected vital sign data (column 4 line 24-29 illustrating measurements of health data on Scale I, and serial changes in of the measurements on Scale II [considered to be a form of “metadata”, i.e. data on data]), a weight to one or more causes of a trend in the collected vital sign data by using a machine learning algorithm (column 23 line 55-58 illustrating training a neural network 
storing the allocated weight (column 6 line 63-67 illustrating storing the probabilities on a computer), 
wherein the metadata represents a cause of a trend in the collected vital sign data related to a plurality of individuals (column 4 line 26-29 illustrating Scale II data describing changes in the measurements, column 6 line 55 illustrating different patient populations be used [considered to be a “plurality of individuals”]).

Claim 4: Shusterman teaches:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising: 
outputting the cause having the highest possibility of causing the determined trend on a user interface (column 8 line 63-64 illustrating transmitting the results of the monitoring to the user); 
receiving a first user input related to whether the output cause having the highest possibility is an actual cause of the trend in the vital sign data (column 8 line 65 illustrating allowing the user to adjust the monitoring threshold); and 
updating the one or more stored weights according to the first user input (column 16 line 7-20 illustrating allowing the user to adjust for what is considered abnormal for a particular patient).


The method of claim 4, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising: 
receiving a second user input for confirming one of the one or more possible causes having a lower possibility than the output cause having the highest possibility, as the actual cause of the trend in the vital sign data (column 15 line 43-65 illustrating adjusting the monitoring characteristics to improve accuracy); and 
updating the one or more stored weights according to the second user input (column 15 line 43-65 illustrating adjusting the probability of causes to diagnose the patient’s trend).

Claim 6: Shusterman teaches:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the one or more possible causes include a medicine taking event when the target takes prescribed medicine (column 6 line 57 illustrating monitoring the patient’s medication).

Claim 9: Shusterman teaches:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the vital sign data is obtained from a wearable electronic device including one or more vital sign sensors (column 7 line 25-26 illustrating sensors attached to the human body).


The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising: 
obtaining non-vital sign data of the target (column 3 line 55-56 illustrating monitoring data other than vital signs); and 
determining a trend over time in the non-vital sign data (column 29 line 33 illustrating monitoring sleep trends, for example), 
wherein the determined trend in the non-vital sign data is considered to determine the cause having the highest possibility of causing the determined trend in the vital sign data (column 39 line 44-63 illustrating determining the cause with highest probability of causing the symptom in the patient).

Claim 11: Shusterman teaches:
An electronic device (column 6 line 64-65 illustrating a computing [considered to be a form of “electronic”] device) for determining a cause of a trend (column 5 line 12 illustrating a trend) in vital sign data (column 4 line 60 illustrating vital signs), the electronic device comprising: 
a memory (Figure 1 illustrating a computer with memory); and 
one or more processors (column 6 line 64-65 illustrating a computing device) configure to: 
obtain vital sign data of a target (column 4 line 40-58 illustrating collecting vital signs data from a patient [considered to be a form of “target”]; 

determine a cause having a highest possibility of causing the determined trend (column 6 line 5 illustrating determining the most probable diagnosis [considered to be a form of “cause having a highest possibility”]), based on one or more possible causes of the determined trend and one or more stored weights for the possible cause (column 6 line 1-4 illustrating a plurality of causes for the patient’s symptoms and a probability of each diagnosis, column 2 line 1-4 illustrating the “art” of medical diagnosis has been well known to weight all probable causes of illness), 
wherein the one or more stored weights each represent a possibility that the one or more possible causes of the determined trend is a cause of the determined trend (column 6 line 1-4 illustrating a plurality of causes for the patient’s symptoms and a probability of each diagnosis).

Claim 12: Shusterman teaches:
The electronic device of claim 11, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising a communication interface transmitting information about the determined trend in the vital sign data to a serve (column 7 line 10 illustrating sending data to a server computer for processing) and receiving, from the server, information about the cause having the highest possibility of causing the determined trend (column 7 line 10 illustrating receiving results from the server).


The electronic device of claim 11, as discussed above and incorporated herein.
Shusterman further teaches:
wherein the one or more stored weights are generated through: 
allocating, based on collected vital sign data and metadata related to the collected vital sign data (column 4 line 24-29 illustrating measurements of health data on Scale I, and serial changes in of the measurements on Scale II [considered to be a form of “metadata”, i.e. data on data]), a weight to one or more causes of a trend in the collected vital sign data by using a machine learning algorithm (column 23 line 55-58 illustrating training a neural network [considered to be a form of “machine learning algorithm”] to determine the patient’s typical data patterns for use in determining possible causes); and 
storing the allocated weight (column 6 line 63-67 illustrating storing the probabilities on a computer), 
wherein the metadata represents a cause of a trend in the collected vital sign data related to a plurality of individuals (column 4 line 26-29 illustrating Scale II data describing changes in the measurements, column 6 line 55 illustrating different patient populations be used [considered to be a “plurality of individuals”]).

Claim 14: Shusterman teaches:
The electronic device of claim 11, as discussed above and incorporated herein.
Shusterman further teaches:
further comprising a user interface outputting the cause having the highest possibility of causing the determined trend (column 8 line 63-64 illustrating transmitting the results of the 
wherein the one or more processors are further configured to update the one or more stored weights according to the first user input (column 16 line 7-20 illustrating allowing the user to adjust for what is considered abnormal for a particular patient).

Claim 15: Shusterman teaches:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches:
A non-transitory computer-readable recording medium storing a program that (Figure 1 illustrating a computer with software stored thereon), when executed by a computer, performs the method of claim 1, as discussed above and incorporated herein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Jacob (Treatment adherence in chronic disease).

Claim 7: Shusterman teaches:
The method of claim 1, as discussed above and incorporated herein.
Shusterman further teaches monitoring the patient’s medication (column 11 line 14).
Shusterman does not teach:
wherein the one or more possible causes include a medicine taking omission event when the target has failed to take prescribed medicine, and 
the method further comprises outputting a notification according to a determination that the cause having the highest possibility of causing the determined trend in the vital sign data is the medicine taking omission event.
Jacob teaches:
wherein the one or more possible causes include a medicine taking omission event when the target has failed to take prescribed medicine (page S57 column 1 paragraph 1-2 illustrating a patient failing to take a prescribed medication dose), and 
the method further comprises outputting a notification according to a determination that the cause having the highest possibility of causing the determined trend in the vital sign data is the medicine taking omission event (page S57 column 2 paragraph 1 illustrating missed 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify missed medication as the most likely cause of an acute condition, as in Jacob within the patient diagnostic system of Shusterman with the motivation of increasing patient health by taking appropriate measures to ensure medication adherence for the patient (Jacob; page S57 column 1 paragraph 1-2).

Claim 8: Shusterman teaches:
The method of claim 6, as discussed above and incorporated herein.
Shusterman does not teach:
further comprising, in response to determining that the cause having the highest possibility of causing the trend in the vital sign data is the medicine taking event, storing information related to vital sign data after the medicine taking event to monitor an effect of taking the medicine on the target.
Jacob teaches:
in response to determining that the cause having the highest possibility of causing the trend in the vital sign data is the medicine taking event (page S57 column 1 paragraph 1-2 illustrating a patient failing to take a prescribed medication dose), storing information related to vital sign data after the medicine taking event to monitor an effect of taking the medicine on the target (S57 column 2 last paragraph to page S58 column 1 paragraph 1 illustrating tracking the patient for at least 6 months to monitor the effects of adherence on the patient’s health).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothman (20180301220) teaches wearable sensors used to monitor a person (Abstract).
Iliff (20080162393) teaches identifying trends in patient health (page 28 paragraph 0421).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626